Citation Nr: 1601629	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia, to include as secondary to a back condition. 

2.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to degenerative arthritis of the cervical spine with spondylosis and osteopenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to January 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's degenerative arthritis of the cervical spine with spondylosis and osteopenia is attributable to the Veteran's active service or any incident of service, to include as secondary to any service-connected back condition. 

2.  The Veteran's right upper extremity radiculopathy did not have its onset during service and is not proximately due to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

2. Service connection for right upper extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

There is no evidence in the claims file that the RO provided the Veteran with pre-adjudication VCAA notice regarding his claims of service connection for a neck condition secondary to back condition and a right arm condition secondary to neck condition, as would typically be required in a service connection claim.  When considering whether the lack of pre-adjudication notice is prejudicial to a Veteran, the Supreme Court has held that the burden is on the party alleging prejudice to show that a notice error is harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accompanying the Veteran's June 2013 claim of service connection for a neck condition secondary to back condition and a right arm condition secondary to neck condition was a correspondence from the Veteran's representative requesting that the RO expedite advance processing of the claim due to the Veteran's age.  The Veteran's case had been advanced on the docket at this point, and the Veteran was represented by a Veterans Service Organization, in this case Disabled American Veterans, that specifically requested that the Veteran's claim be processed as quickly as possible.  Indeed, the Veteran's representative, in the June 2013 correspondence, acknowledged that development was necessary, and explicitly requested that "all appropriate development, to include conducting any necessary VA examination(s), be completed as soon as possible."  The Board is also cognizant that this particular claim was further adjudicated by the RO after the Veteran filed a notice of disagreement in October 2013, and that the Veteran was notified of his appellate rights in a November 2013 letter, including his right to submit additional evidence to substantiate his service connection claims.  

At no point since the Veteran filed his initial claim has he or his representative made any contentions regarding the lack of provide proper notice.  Under these circumstances, the Board finds that the lack of appropriate VCAA notice corresponding to the Veteran's claim of service connection for a neck condition secondary to back condition and a right arm condition secondary to neck condition is not prejudicial to the Veteran.  The Board may properly adjudicate the Veteran's claim on appeal. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as both VA and private treatment records.  In addition, the Veteran has submitted personal statements in support of his claim, as well as a statement from a fellow servicemember in July 2008.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of a VA compensation examination in September 2013 to determine the nature and etiology of the Veteran's claimed neck condition secondary to back condition and right arm condition secondary to neck condition.  38 U.S.C.A. § 5103A.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest within one year of service, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  Included within the purview of chronic diseases is arthritis.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Cervical Spine Condition

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in June 2013.  The Veteran contends that his currently diagnosed degenerative arthritis of the cervical spine with spondylosis and osteopenia is secondary to a service-connected back condition.  

The Veteran's service personnel records show that he served on active duty from June 1951 to January 1952.  The Veteran's separation exam is silent as to any complaints, findings, treatment or diagnoses relating to the cervical spine or any part of the spine to be exact.  A June 1951 outpatient report shows a complaint of headache and backache and that X-rays of the lumbosacral spine and skull were administered, but that both were negative for any significant findings.  A July 1951 outpatient report indicates that the Veteran still complained of "severe, continuous headaches" at that point.  An August 1951 outpatient report indicates that the Veteran complained of pain between his shoulder blades and in the low back, radiating down his right leg, and also complained of "pain almost constantly over the entire head, like a constriction".  After a physical examination, the examiner who prepared the August 1951 report found that the veteran had slight limitation of motion in all directions, with tenderness over D 3-5, L-5 and upper sacrum.  A September 1951 examination report of the thoracic spine indicates that the Veteran reported injuring his thoracic spine in 1945 and that his pain was "about level of T9 or 10."  A September 1951 outpatient report indicates that the Veteran reported having a backache since an auto accident 5 years ago and that his range of motion was good.  A December 1951 outpatient report indicates that the Veteran was in a car accident that month and suffered injuries to his lower back and right ankle.  After a physical examination, including an X-ray, the examiner reported that the range of motion of the back was good with no pain or tenderness, and that the X-ray was "essentially negative" for any significant findings. 

In support of his claim of service connection for cervical spine degenerative arthritis, the Veteran asserted that he began experiencing cervical spine pain during service following his documented automobile accident in 1951.  In particular, in a February 2015 statement submitted by the Veteran's representative, he stated that "he was treated in August 1951 for thoracic spine and headache complaints" and that he "was seen multiple times in service for said contentions after the 1951 accident".  In addition, during a September 2013 VA examination, he reported that he has experienced problems with his neck since 1951 "during a rollover." 

The Veteran, as a lay person, is competent to describe the symptoms of his cervical spine condition, including neck pain, and there is no doubt that the Veteran does indeed currently have the cervical spine arthritis with spondylosis and osteopenia for which he seeks service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even though the Veteran's STRs detail a history of in-service complaints regarding his lower and thoracic back, none of these documents reflect that the Veteran had any complaints, treatment, findings, or diagnoses related to his cervical spine while in service, in direct contradiction to the statements he made after filing his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Furthermore, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ").  Not only are the Veteran's current statements that he experienced neck pain while in service wholly unsubstantiated by the medical evidence of record, he directly contradicted himself during the September 2013 examination, wherein he reported that "significant problems with his neck developed when he was about 35", over ten years after he was separated from service.  He also contradicts an August 1964 clinical record from the Omaha VA medical center (VAMC), in which he reported that he never noticed headache symptoms before an auto accident which occurred in June 1963 and that the pain he experiences in the posterior aspect of his skull began after this same auto accident. 

In light of the Veteran's inconsistent statements regarding the onset of his neck pain and the absence of competent medical evidence of such in his STRs, the Board finds that the Veteran's reporting of neck pain beginning in service following his accident to lack credibility, and therefore attaches more probative value to the said absence of evidence in the STRs.  Accordingly, the Board finds that the Veteran has not set forth sufficient evidence that he developed his cervical spine arthritis with spondylosis and osteopenia during service, and that he is not entitled to service connection for this condition on a direct basis under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Typically, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In this particular matter, the Veteran was separated from active service in January 1952.  The first instance of a complaint, diagnosis, or treatment related to a cervical spine condition is in April of 1961, when, according to a statement submitted by a Dr. Donald Purvis in September 1964, the Veteran began seeing him for treatment of neck pain following a general physical examination.  An X-ray in October 1961 revealed some slight narrowing between the 4th and 5th cervical vertebral bodies.  Apparently, the Veteran was involved in another auto accident in June 1963, following which Dr. Purvis reported that "he complained of a considerable amount of pain in the low back as well as up in the neck."  Dr. Purvis also reported that the Veteran had been under treatment for neck pain from that time until the date of the September 1964 correspondence, and that an X-ray of the lumbar spine was not remarkable. 

The August 1964 outpatient record by the Omaha VAMC indicates that the Veteran was admitted for evaluation of low back pain.  He reported that he was in an auto accident in June 1963 and that at the time of the accident "his neck was in extreme positions of flexion and extension".  Furthermore, the Veteran indicated that after the injury "he has always been bothered by pain in the posterior aspect of the skull with radiation to the forehead."  In addition to the June 1963 auto accident, the Veteran apparently was in a different auto accident at some point in 1958 that caused "a whiplash injury to his neck resulting in a painful neck".  The August 1964 examiner stated that while actual neck symptomatology was very minimal at the present time, "the pain in the back of the head, posterior aspect, left, with radiation into the forehead, does give him distress."  The Veteran was diagnosed with acute lumbosacral sprain.

The Veteran's VA medical records show a history of complaints of and treatment for cervical spine and neck pain.  A December 2001 outpatient record indicates that that the Veteran was diagnosed with cervical spondylosis with myelopathy.  An August 2002 record reflects that the Veteran complained of pain in the back of his neck.  Similarly, a December 2002 outpatient note indicates that the Veteran complained of occasional neck pain.  In a July 2004 outpatient note, the Veteran rated his neck pain at a 4 (out of 10).  A March 2009 outpatient note indicates the Veteran was diagnosed with degenerative joint disease of the neck.  A March 2013 emergency triage note shows that the Veteran was admitted for complaints of right forearm pain and neck pain.  During that admission to the emergency room, the Veteran reported that he had a "chronic history of upper neck pain after [a] jeep accident in the 1950's."  After a physical examination and an X-ray, the examiner noted no acute fractures but did diagnose the Veteran with degenerative joint disease.  The Veteran was still experiencing neck pain at the time of an April 2013 outpatient note.  According to a letter dated in April 2013 from the Grand Islands VAMC addressed to the Veteran, an MRI study of the cervical spine found that the medullary junction was normal and signal intensity in the cervical cord was normal.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  There are no records of the Veteran reporting cervical spine and neck pain following his discharge for over ten years after he was separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In that period of over ten years, he was involved in an auto accident in 1958 and suffered a "whiplash injury" as he described it.  Thereafter, he was involved in another auto accident in June 1963 in which he suffered additional injuries to his cervical spine and neck.  As discussed previously, although the Veteran has contended that his symptoms of neck pain began in service following the 1951 accident and persisted continually to the present day, his assertions are inconsistent with his STRs and the statements he made on those post-service medical reports that were closest in time to his discharge (as opposed to reports in more recent medical records).  In summation, the Board concludes that the Veteran had not set forth sufficient evidence that his neck pain symptoms began in service and continued through to the present day.  Accordingly, the Veteran's claim of service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia based on continuity of symptomatology under 38 C.F.R. § 3.303(b) must be denied.  

The analysis now turns to whether the Veteran is entitled to service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia as secondary to his service-connected back condition.  Currently, the only applicable back condition for which the Veteran is service connected is lumbar spine degenerative disk disease.  In his April 2014 substantive appeal, the Veteran contended that his service connection claim should be secondary to the thoracic spine injury he asserted was caused by the 1951 auto accident he experienced in service.  However, the Veteran is not currently service-connected for a thoracic spine condition, and in fact, he has been denied service connection for a claimed middle back condition before, most recently in April 2010.  Accordingly, the Board will interpret the Veteran as claiming secondary service connection as related to his degenerative disk disease of the lumbar spine. 

With regards to secondary service connection, the Veteran was afforded a VA examination in September 2013 for the purpose of providing an opinion as to the etiology of his cervical spine condition, including whether the cervical spine condition was proximately due to or the result of or aggravated by his primary lumbar spine degenerative disk disease.  As stated previously, the Veteran reported that he had "problems with his neck since 1951 during a rollover", and also that "significant problems with his neck developed when he was about 35". Furthermore, he reported that he has had three back surgeries, with the first one around 1958.  After reviewing the claims file and conducting a physical examination, the September 2013 examiner opined that the Veteran's cervical condition was less likely than not proximately due to or the result of or aggravated by his primary lumbar spine degenerative disc disease.  In support thereof, the examiner noted that a March 2013 X ray founds anterolisthesis of C2 on C3 and possible retrolisthesis of C5 on C6, osteopenia, and moderate degenerative disc disease.  Furthermore, the examiner noted that the Veteran was involved in an auto accident in 1963, approximately 11 years after service, and that he reported that his neck began bothering him some 15 years after service.  In addition, the examiner discussed the fact that osteopenia, one of the diagnosed cervical conditions, is an age related condition.  In conclusion, the examiner stated that "the available evidence suggests [that the] Veteran's neck problems were associated with a car accident after service along with age related changes", and that "[t]here was no evidence found to suggest that his neck condition was due to his lumbar spine condition." 

A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the September 2013 VA examiner based his ultimate conclusion that the Veteran's cervical spine condition was less likely than not due to his lumbar spine condition on a thorough review of the claims file and a physical examination.  The examiner provided a well-reasoned rationale that took into consideration the Veteran's history of complaints about his neck pain and explained how the cervical spine condition was more likely the result of an auto accident that occurred after service.  Accordingly, the September 2013 VA examiner's opinion is highly probative of the issue of whether the Veteran is entitled to service connection for his degenerative arthritis of the cervical spine with spondylosis and osteopenia as secondary to his degenerative disc disease of the lumbar spine. 

In his statements supporting his claim for service connection, the Veteran has asserted that he believes his cervical spine condition to be proximately caused by his back condition (interpreted by the Board as his lumbar spine degenerative disc disease).  In particular, in his April 2014 substantive appeal, the Veteran contended that the 1963 accident "was nothing compared to the original accident in the service" and that the 1963 accident "aggravated the previous injuries of the original [1951] accident if anything."  As acknowledged previously, the Veteran is competent to describe the symptoms and severity of the injuries he personally experienced in the various auto accidents that have occurred in his past.  Layno, 6 Vet. App. at 469.  However, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his cervical spine injury is secondary to his lumbar spine degenerative disc disease, or that the 1963 injury aggravated cervical spine injuries originally suffered in the 1951 auto accident.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Such a medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

The Veteran's assertion that his cervical spine condition is secondary to his lumbar spine condition must be considered in light of the September 2013 VA examiner's opinion that the cervical spine condition is more likely the result of post-service auto accidents as well as age-related changes.  The Veteran has offered no other countervailing evidence in support of his assertion that his degenerative arthritis of the cervical spine with spondylosis and osteopenia is secondary to his degenerative disc disease of the lumbar spine, and his assertion lacks probative value as it is inconsistent with former statements he made in which he related his neck pain to the 1963 auto accident.  The Board therefore finds that the September 2013 VA examiner's opinion is a more reliable indicator of whether the Veteran's cervical spine condition is secondary to his lumbar spine condition, and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for his degenerative arthritis of the cervical spine with spondylosis and osteopenia as secondary to his degenerative disc disease of the lumbar spine. 

The Veteran may still be entitled to service connection for his cervical spine condition if all of the evidence establishes that the condition was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service or a nexus between an event in service and the Veteran's current degenerative arthritis of the cervical spine with spondylosis and osteopenia, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran developed a cervical spine condition in service or that his cervical spine condition is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a cervical spine condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Upper Extremity Radiculopathy

The Veteran contends that his currently diagnosed right upper extremity radiculopathy is secondary to his degenerative arthritis of the cervical spine with spondylosis and osteopenia.  In light of the Board's denial of the cervical spine condition claim, the claim of service connection for right upper extremity radiculopathy as secondary to a cervical spine condition must subsequently be denied as there is no service-connected disability for the right upper extremity radiculopathy to be secondary to.  Allen v. Principi, 237 F.3d at 1368.  

Before outright denying the claim, the Board must still consider whether the Veteran is entitled to service connection for his right upper extremity radiculopathy on a direct basis under 38 C.F.R. § 3.303(a).  The Veteran's STRs are silent as to any complaints, findings, treatment, or diagnoses relating to right upper extremity radiculopathy.  On the Veteran's separation examination dated in January 1968, he did not report any difficulties with his right upper extremity.  Therefore, on the basis of the service records alone, right upper extremity radiculopathy was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

The Veteran may still be entitled to service connection for his right upper extremity radiculopathy if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service or a nexus between an event in service and the Veteran's current right upper extremity, the Board finds that the Veteran is not entitled to service connection for right upper extremity radiculopathy under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for right upper extremity radiculopathy in total must be denied.


ORDER

The appeal seeking service connection for degenerative arthritis of the cervical spine with spondylosis and osteopenia is denied.

The appeal seeking service connection for right upper extremity radiculopathy, claimed as secondary to degenerative arthritis of the cervical spine with spondylosis and osteopenia, is denied. 

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


